Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status 
	Claims 1-24 are pending and examined.

Claim Interpretation
In claim 1, part b and d, and claim 21, “cross-pollinating” is interpreted as the application of pollen from a designated male plant which is genetically divergent from the recipient female plant, irrespective of the location in which the male plant is grown. This interpretation is supported by the art-recognized definition of the term “crosspollination”, which relates to the genetic components of the male and female plants rather than their locations, as evidenced by the prior art cited in paragraphs [0008-0011] on pages 3-6 of the instant specification. See also Tsai et al (1991, Journal of the Science of Food and Agriculture 57: 163-174, Applicant cited in paragraph [0009]); particularly page 163, Abstract; and paragraph bridging pages 165 and 166.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for reciting “increased grain yield” and claim 19 is indefinite for reciting “sources that were never bred for commodity grain yield”. It is not clear what is intended by the applicant as any favorable trait may be interpreted as an increase of the intended yield of a plant.  Traits that are not typically referred to as “increased yield” often indirectly increase grain yield e.g. increased pest resistance. It is unclear whether the claim encompasses such traits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haley (Haley, N. Purdue News. 1999) taken with evidence from Licht (Licht, M. Iowa State University Extension and Outreach. 2021). 
	Claim 20 requires a method of preventing undesirable pollination in grain production by growing a designated female corn plant which receives pollen from a designated male corn plant. Intentionally pollinating the female plant with the designated male pollen prior to the female plant being subjected to undesirable pollen. The female plant is not male sterile and its female components are not isolated. Claim 20, as opposed to claim 1, does not require that the designated female corn plant has both male and female components. Therefore, a pollination method including detasseling is encompassed by the method of claim 20.
	 Claim 21 requires that the pollination of the female plant of claim 20 occurs prior to the female plant pollen becoming viable.
	Claim 22 requires that the pollination of claim 20 occurs at a time when the female corn plant pollen is not shedding.
	Claim 23 requires that the pollination of claim 20 occurs when the pollen of the designated female plant is not shedding or viable.
	Claim 24 requires that the pollination of claim 20 occurs during the morning. 
	Regarding claim 20, Haley discloses intentionally cross pollinating a designated female and male corn plant (paragraphs 4-6). 
Regarding claim 21, Haley discloses that the detasseling of the designated female plants must occur prior to the female plants self-pollenating i.e. prior to the female pollen becoming viable (paragraph 7, beginning with “Timing is important,”).
Regarding claims 22-23, the detasseling of designated female plants is done to ensure they won’t shed pollen (paragraph 5, beginning with “The seed corn producer doesn't want the plants to self-pollinate,”). 
Regarding claim 24, Licht provides evidence that the pollination of the designated male and female plants would have occurred during the morning in light of the statement that “peak pollen shed is usually mid-morning” (paragraph 2). The designated male plants of Haley would pollenate the designated female plants when the pollen is shed due the female plants being detassled (paragraph 5) and arranged near to the designated male plants (paragraph 6, beginning with “Neilsen says,”).
Therefore, claims 20-24 are anticipated by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20050246788) in view of Wisconsin (Corn Agronomy. University of Wisconsin-Madison Extension. 2006).
Claim 1 requires a method of corn production wherein a designated female plant has both male and female components. The female is pollinated with designated corn pollen from an unrelated genetic background wherein the male components of the female plant are not shedding pollen on a day when the female is being pollinated. The method further requires growing the female plant to maturity and harvesting the grain produced wherein the female plant is not male sterile, the female flower is not covered.
Claim 2 requires the method of claim 1 results in increased grain yield or modified grain characteristics. Claim 9 requires that the modified grain characteristics of claim 2 include either grain size, content or composition. Claim 16 requires that the designated male pollen influences the characteristics of the grain harvested from the female plant by affecting one of various grain composition characteristics.
Claim 3 requires that the pollen from the designated male maize plant of claim 1 is fresh or preserved. Claim 4 requires that the pollination of claim 1 is manual or by other means. Claim 5 limits that the pollen from the designated male plant is fresh which has been harvested from a plant from one of a variety of growing environments. Claim 6 requires that the pollen from the designated corn plant of claim 1 is preserved. Claim 10 requires that the pollen from the designated corn plant of claim 1 is obtained from sources optimal for application based on environmental conditions. Claim 11 specifies that the conditions of claim 10 are abiotic conditions. Claim 12 specifies the abiotic conditions of claim 11. Claim 13 requires that the conditions of claim 10 are biotic conditions. Claim 14 specifies that biotic conditions of claim 13. Claim 15 requires that male designated pollen of claim 1 is obtained from sources optimal for application based on plant performance data. Claim 17 requires that the designated male pollen of claim 1 is obtained from a single unrelated genetic source. Claim 18 requires that the designated male pollen of claim 1 is obtained from multiple unrelated genetic sources and combined prior to application. Claim 19 requires that the designated male pollen is obtained from a source which was never bred for commodity grain yield. 
Claim 7 requires that the designated male corn plant pollen of claim 1 is applied on more than one occasion to the same designated female plant.
Claim 8 requires that the method of claim 1 include the application of pollen when the female corn plant first becomes receptive to pollen.
Regarding claim 2, it is not clear what comprises “increased grain yield”, see rejection under 35 USC 112(b) above. A plant which has glyphosate resistance is interpreted as having increased yield because under the same field conditions, a glyphosate-resistant plant would be expected to have greater yield than a plant which is not glyphosate resistant. Huang teaches introducing a glyphosate resistance allele from one of the parents in production of hybrid seed [0029].
Regarding claims 9 and 16, while Huang does not explicitly conduct a cross to modify one of the grain composition traits recited in the Markush group of claim 16, it is likely that the cross taught by Huang resulted in a composition change. Regardless, it would have been obvious to use the crossing method taught by Huang to modify one or more of the grain composition traits listed in claim 16 as this is commonly practiced in the art. The examiner is taking Official notice on this point. 
Regarding claims 3-6 and 10-15 Huang discloses cross-pollination [0034]. The limitations required by these claims include obvious specifics regarding the collection and application of pollen for cross-pollination.  Each of these limitations are commonly practiced in the art and would have either been implicitly practiced by Huang or obvious variations in view of the teachings of Huang. The examiner is taking Official notice on this point.
Regarding claim 17, Huang teaches using pollen from a single male designated plant for cross pollination [0035].
Regarding claim 18, when bagging to collect pollen there could have been pollen from other plants drifting into the bag. The examiner is taking Official notice on this point.
Regarding claim 19, it is not clear what is encompassed by the limitation requiring a plant that has never been bred for commodity grain yield. Huang teaches a self-incompatible line can be crossed with a wild type [0029].
Regarding claim 1, Huang does not teach a method of cross pollination wherein the male components of the female plant are not shedding pollen. Huang teaches cross pollination of maize plants which have self-incompatibility to prevent self-pollination [0015]. Further, Wisconsin teaches that little to no pollen shed when the tassel is wet (paragraph 3). 
The requirements of claim 1 precludes the use of male sterility, isolation or covering of female flowers and removal of male flowers from the female plant (detasseling), which are known methods of avoiding self-pollination. Because the use of self-incompatible maize was known to also prevent self-pollination, the teaching of Huang is an obvious variant considering that any pollen being shed from the designated female plant would be inviable for self-fertilization. Further, it would have been obvious to apply water to designated female plants to prevent them from self-pollinating because it was known that wet maize tassels release little to no pollen. Cross pollination of maize plants which haven’t been detasseled, lack self-incompatibility and dampened by rain would therefore also be included in the claimed invention.
Therefore, claims 1-19 are obvious over Huang in view of Wisconsin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-25 of U.S. Patent No. 10,398,099 (previously US Application no. 15192519 issued September 3, 2019). 
The claims of patent ‘099 are drawn to a method of grain production, comprising the steps of growing a designated female parent plant which includes both male and female components, intentionally applying pollen from a designated male plant with a different genetic background to the female plant when no pollen is being released from the male components of the female plant, growing the designated female plant to maturity, and harvesting grain therefrom (‘099 claim 1, expressly drawn to instant claim 1), resulting in increased grain yield or modified grain characteristics (‘099 claim 2, expressly drawn to instant claim 2) including grain size, grain content, grain composition (‘099 claim 10, expressly drawn to instant claim 9); wherein the plant may be corn (‘099 claim 4, expressly drawn to independent claim 1 and dependent claims), the designated male plant pollen may be freshly harvested or preserved (‘099 claim 3, expressly drawn to instant claim 3); when freshly harvested, from a field (‘099 claim 6, expressly drawn to instant claim 5); when preserved (‘099 claim 7, drawn to instant claim 6), pollination may be mechanical (‘099 claim 5, expressly drawn to instant claim 4), the designated male plant pollen may be applied more than once (‘099 claim 8, expressly drawn to instant claim 7); wherein said designated male pollen is applied at the time which the female plant first becomes receptive to pollen (‘099 claim 9, expressly drawn to instant claim 8); wherein the designated male plant pollen may be from single (‘099 claim 18, expressly drawn to instant claim 17) or multiple sources (‘099 claim 19, expressly drawn to instant claim 18); wherein the designated male plant is obtained from sources optimal for application based on environmental conditions (‘099 claim 11, corresponding to instant claim 10); wherein said environmental conditions are abiotic (‘099 claim 12, expressly drawn to instant claim 11) or biotic environmental conditions (‘099 claim 14, expressly drawn to instant claim 13), wherein abiotic conditions may be drought (‘099 claim 13, expressly drawn to instant claim 12), wherein biotic conditions may be insect or disease pressure (‘099 claim 15, expressly drawn to instant claim 14); wherein the designated male plant is chosen based upon plant performance data (‘099 claim 16, expressly drawn to instant claim 15); wherein the designated male plant pollen influences the characteristics of the grain harvested from the female plant, wherein said influence impacts one or more of grain oil content, grain starch content, grain protein content, grain oil composition, grain starch composition, and grain protein composition (‘099 claim 17, expressly drawn to instant claim 16).
 The second independent claim of patent ‘099 is drawn to a method of preventing undesirable pollination in grain production, comprising growing a designated female plant that includes female components that receive designated male plant pollen and intentionally pollinating said designated female plant on one or more days with designated male plant pollen prior to said female plant being subjected to undesirable pollen on said one or more days wherein said female plant is not male sterile at the time of cross-pollination and said female components are not isolated to prevent undesirable pollination (‘099 claim 20, expressly drawn to instant claim 20); wherein the step of intentionally pollinating said designated female plant occurs prior to designated female plant pollen becoming viable (‘099 claim 21, expressly drawn to instant claim 21); wherein the step of intentionally pollinating said designated female plant occurs at a time when designated female parent plant pollen is not shedding (‘099 claim 22, expressly drawn to instant claim 22); wherein the step of intentionally pollinating said designated female plant occurs during at a time when said designated female plant pollen is not shedding or viable (‘099 claim 23, expressly drawn to instant claim 23);  wherein intentionally pollinating said designated female parent plant occurs during the morning (‘099 claim 24, expressly drawn to instant claim 24); wherein the pollination means includes the use of any one or more of: mechanical means, pneumatic means, positive pressure means, negative pressure means, or combinations thereof (‘099 claim 28, expressly drawn to instant claim 4).
	 
B.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9-11 and 14-19 of Patent No.: US 11,166,422 (previously US Application No. 16,549,810). This is a statutory double patenting rejection.
Instant claim 1 is the same claim 1 of ‘422.
Instant claim 2 is the same as claim 9 of ‘422.
Instant claim 3 is the same as claim 11 of ‘422.
Instant claim 4 is the same as claim 14 of ‘422.
Instant claim 5 is the same as claim 15 of ‘422.
Instant claim 6 is the same as claim 16 of ‘422.
Instant claim 7 is the same as claim 17 of ‘422.
Instant claim 8 is the same as claim 18 of ‘422.
Instant claim 9 is the same as claim 10 of ‘422.
Instant claim 18 is the same as claim 19 of ‘422.

C.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9, 11-12 and 14-15 of US patent no. 10,905,060 (previously Application No. 15/192,485). Although the claims at issue are not identical, they are not patentably distinct from each other.
It would have been obvious to one of ordinary skill in the art to utilize the claimed methods of seed production, comprising the steps of growing a designated female parent plant which includes both male and female components, intentionally applying pollen from a designated male plant to the female plant when no pollen is being released from the male components of the female plant, growing the designated female plant to maturity, and harvesting seed therefrom; wherein the plant may be corn, the designated male plant pollen may be freshly harvested from a field or preserved by cooling, pollination may be manual, the designated male plant pollen may be applied more than once or may be applied when the female plant is first receptive thereto, and wherein the designated male plant pollen may be from single or multiple sources; to obtain the instantly claimed methods of grain production, comprising the steps of growing a designated female parent plant which includes both male and female components, intentionally applying pollen from a designated male plant to the female plant wherein said pollen application is cross-pollination using pollen from a designated male plant from a different genetic background, growing the designated female plant to maturity, and harvesting seed therefrom; wherein the plant may be corn, the designated male plant pollen may be freshly harvested from a field or preserved by cooling, pollination may be manual, the designated male plant pollen may be applied more than once or may be applied when the female plant is first receptive thereto, and wherein the designated male plant pollen may be from single or multiple sources; and further wherein the method results in modified grain yield or modified grain characteristics, and further wherein the designated male plant is chosen based upon environmental conditions during pollination or plant performance data.
It would have been obvious to one of ordinary skill in the art that method of excluding pollen from the female parent would lead to the use of pollen from a genetically distinct plant, i.e. cross-pollination.  It would have been further obvious that such cross-pollination would have advantageously led to increased yield due to heterosis, and/or modification of grain components due to genetic differences found in the male parent.  It would have been further obvious to choose a male parent based upon the ability of its pollen to be produced or function during the environmental conditions in which pollination is to occur, in order to optimize pollination and thus optimize seed production.  It would have been further obvious to choose a male parent exhibiting particular advantageous performance characteristics which could be transmitted to the progeny of the female plant.  Finally, it is well-known to one of ordinary skill in the art that the seed of a corn plant is also known as a grain.


Conclusion
	Claims 1-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663